PER CURIAM.
We affirm the appellant’s convictions and sentences in this Anders1 appeal, but remand for correction of the written judgment and the probationary order, which reflect that the trial court sentenced the appellant to 15 years’ imprisonment to be followed by 10 years’ probation for the second-degree felony of possession of a firearm by a convicted felon/actual possession. The sentencing hearing transcript indicates that the trial court orally imposed a sentence of 15 years’ imprisonment for this offense, but no probation. It is a longstanding principle that a court’s oral pronouncement controls over any written sentencing document. State v. Williams, 870 So.2d 207 (Fla. 1st DCA 2004) (citing Ashley v. State, 850 So.2d 1265, 1268 (Fla.2003)). The appellant does not need to be present for the correction of this clerical error. See Knight v. State, 114 So.3d 1067 (Fla. 1st DCA 2013).
AFFIRMED but REMANDED to correct the written sentence in the judgment and probationary order to reflect a 15-year prison sentence as to Count I.
BENTON, WETHERELL, and MARSTILLER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).